892 F.2d 79
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Valentine NETTLES, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-1449.
United States Court of Appeals, Sixth Circuit.
Dec. 21, 1989.

Before KEITH and KENNEDY, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM:


1
Valentine Nettles appeals from the judgment of the District Court affirming the Secretary of Health and Human Services' denial of his claim for disability benefits.


2
Upon the consideration of the entire record and the briefs filed herein, we affirm the judgment of the District Court for the reasons stated by Judge La Plata in his Memorandum Opinion of March 30, 1989 and for the reasons stated by United States Magistrate Pepe in his Memorandum Opinion of February 28, 1989.